Order filed April 15, 2021.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00041-CR
                                  ____________

                RODNELL HERBERT TURNER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1605840

                                    ORDER

      Appellant appeals his conviction for assault of a family member. Appellant’s
appointed counsel filed a brief in which counsel concludes the appeal is wholly
frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We disagree with appellate
counsel’s conclusion that there are no arguable issues for appeal. See Anders, 386
U.S. at 744.1 Accordingly, the case is abated and remanded to the trial court with
instructions to appoint other counsel and have a supplemental clerk’s record
containing that appointment filed with the clerk of this court within thirty (30) days
of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.



                                        PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Hassan.




1
  Specifically, the Anders brief does not adequately address the sufficiency of the evidence to
establish appellant and the complainant were in a dating relationship. See Tex. Fam. Code Ann.
§ 71.0021. Our decision should not be viewed as a determination of the merits of any issues
raised in the brief or a limitation on any issue that may be raised in this appeal. Appellant’s new
appellate counsel should personally review the record to determine what issues should be raised
in this appeal.

                                                2